Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
Applicant’s remarks, filed 04/25/2022, have been fully considered and are persuasive. 
Terminal Disclaimer
The terminal disclaimer filed on May 17th 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of 16428585 and 15271597 has been reviewed and is accepted.  The terminal disclaimer has been recorded and approved on May 17th, 2022.
 Allowable Subject Matter
Claims 1 - 30 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding independent claims 1, 29, and 30, the prior art of record, alone or in combination does not teach, suggest, or render obvious, at least to the skilled artisan, the instant invention, specifically “a remote measurement device located at the exposed surface of the valve plate, wherein the remote measurement device comprises at least one sensor capable of measuring information representative of the one or more characteristics of the liquid” and “a communication network device located within an above-ground component of the dry barrel fire hydrant, the communication network device comprising: a processor coupled to the remote measurement device to receive the information representative of the one or more characteristics”.
Claims 2 - 28 which depend from claim 1 are likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED E KERAMET-AMIRCOLAI whose telephone number is (671)272-4323. The examiner can normally be reached on 8 - 6 in campus.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http;//pair-direct.uspto.gov, Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/MOHAMMED E KERAMET-AMIRCOLAI/Examiner, Art Unit 2856        

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856